Citation Nr: 9935723	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-17 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
generalized arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to August 
1977.  

In a rating decision of February 1989, the Regional Office 
(RO) denied entitlement to service connection for generalized 
arthritis.  The veteran voiced no disagreement with that 
decision, which has now become final.  Since the time of the 
February 1989 rating decision denying entitlement to service 
connection for generalized arthritis, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that such evidence was neither new nor 
material, and the current appeal ensued.  


FINDINGS OF FACT

1.  In a decision of February 1989, the RO denied the 
veteran's claim for service connection for generalized 
arthritis.  

2.  Additional evidence submitted since the time of the 
February 1989 rating decision does not bear directly or 
substantially upon the issue of service connection for 
generalized arthritis, is cumulative and/or redundant, and, 
when taken in conjunction with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for generalized arthritis in February 1989 
is not new and material.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  



2.  The decision of the RO in February 1989 denying the 
veteran's claim for service connection for generalized 
arthritis is final, and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 7105 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  However, once entitlement to service connection 
for a given disorder has been denied by the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  In order to later reopen the 
claim, new and material evidence must be presented.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  New and material evidence means evidence 
not previously submitted to agency decision makers, which 
bears directly and substantially upon a specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  

In the present case, at the time of the previous RO decision 
in February 1989, it was noted that, while on Department of 
Veterans Affairs (VA) general medical examination in December 
1988, the veteran received a diagnosis of generalized 
osteoarthritis, service medical records showed no evidence of 
any such pathology.  Based on such findings, the RO concluded 
that the veteran did not suffer from generalized arthritis 
which was in any way the result of some incident or incidents 
of his period of active service.  

Evidence submitted since the time of the RO's February 1989 
decision, while in some respects "new" in the sense that it 
was not previously of record, is not material.  Moreover, 
such "new" evidence does not contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability.  See Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  While on VA orthopedic 
examination in June 1990, the veteran received a diagnosis of 
degenerative joint disease of multiple joints, radiographic 
studies of his knees, elbows, and wrists conducted at that 
time showed no evidence of arthritis.  

The Board concedes that, at the time of radiographic studies 
in June 1997, there was noted the presence of moderately 
advanced osteoarthritis in both of the veteran's knees, as 
well as "spurs" at the level of the 4th and 5th lumbar 
vertebrae.  However, on subsequent VA orthopedic examination 
the following month, radiographic studies were reviewed, and 
showed no evidence of arthritis of the veteran's neck, 
shoulders, or back, or of any spurs in the distal tibia.  In 
the opinion of the examiner, all joint surfaces "appeared to 
be within normal limits," with "no evidence of arthritic 
changes."  

Notwithstanding the ambiguity surrounding the current 
existence of osteoarthritis, the veteran has yet to produce 
competent evidence tending to demonstrate a relationship 
between his claimed pathology and some incident or incidents 
of his period of active military service.  Under such 
circumstances, and absent evidence of a nexus, the veteran's 
claim for service connection for generalized arthritis must 
be denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for generalized 
arthritis, the benefit sought on appeal is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

